UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6395



CURTIS R. DAVY,

                                             Petitioner - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
UNITED STATES OF AMERICA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-01-4033-6-13AK)


Submitted:   October 28, 2002             Decided:   November 7, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis R. Davy, Appellant Pro Se. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis R. Davy appeals the district court’s order granting the

Respondents’    motion   to   dismiss   his   28   U.S.C.   §   2241   (2000)

petition.     We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court, see Davy v. INS, No. CA-01-4033-6-

13AK (D.S.C. filed Jan. 4, 2002 & entered Jan. 8, 2002), and on the

reasoning of our recent decision in Chambers v. Reno,              F.3d     ,

2002 WL 31301183 (4th Cir. Oct. 15, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                    2